ITEMID: 001-58190
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: CHAMBER
DATE: 1997
DOCNAME: CASE OF ABENAVOLI v. ITALY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses award - Convention proceedings
JUDGES: C. Russo;N. Valticos;R. Pekkanen
TEXT: 7. Mr Francesco Abenavoli, a teacher who works in two secondary schools in Calabria, lives in Reggio di Calabria.
8. On 19 February 1982 he applied to the Calabria Regional Administrative Court (“the RAC”) for judicial review of two reductions in salary, for the months of February and May 1981, imposed on him by the schools’ inspectorate and reimbursement of the sums unpaid, after adjustment for inflation and the addition of interest at the statutory rate.
9. On 9 March 1982 he asked for a date to be fixed for the hearing. On 13 June 1988 and 7 April 1992 he applied for the case to be set down for an urgent hearing.
10. According to the information supplied by the applicant, on 4 June 1996, the proceedings were then still pending.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
